Title: To George Washington from Thomas Jefferson, 31 December 1793
From: Jefferson, Thomas
To: Washington, George


          
            Sir,
            Philadelphia Decr 31. 1793.
          
          I have the honor to enclose you a statement of the expenditure of the monies
            appropriated to our intercourse with foreign nations to be laid before the legislature
            according to the requisitions of the law.
          The account of the Secretary of State commences July 1. 1792, where that rendered at
            the last session, ended; and is brought down to this time. In the two preceding Years of
            this appropriation, Bills of Exchange were given me from the Treasurer on our Bankers at
            Amsterdam: so that the remittance of these Bills to the Bankers, for the credit of the
            Department of State, constituted a separate Deposite in their hands, on which the public
            Agents abroad, might draw for their salaries & other authorized expenditures. For
            the last year an order was given me by the Treasurer on the Bank of the United States,
            Bills of Exchange were purchased by an Agent employed for that purpose, and the money
            was paid to the Drawers by the Bank, on my Orders. As Amsterdam was at one time in
            danger of an attack, and the seat of war continued not very distant from it, it was
            thought safer to make the Bills payable to Mr Pinckney, our Minister in London, to be
            remitted by him to our Bankers in Amsterdam, if the place were safe.
          The Deposite being thus transferred to the Bankers of the United States in Amsterdam,
            the monies pass from them into the hands of the public agents abroad, with whom the
            expenditures are final, being for their salaries and other authorized disbursements. The
            account of the Bankers now rendered, from July 1. 1792 to July 1. 1793, shews the sums
            paid to each of these.
          With these payments the ministers are debited, and are required annually on the 1st day
            of July to state and forward their separate accounts to be settled by the proper
            officers of the Treasury. This, with the payments to occasional Agents (generally a very small Article) completes the system of accounts for the foreign fund
            confided to the Department of State.
          I enclose herewith Statements from the accounting Officers of the Treasury vouching my
            own account, begging leave only to observe that the 4,786 dollars, 67 Cents therein
            stated to be due from me, are the same which are stated in my account to be remaining on
            hand in the Bank, and which never have been taken out of it, as is vouched by the Bank
              book. I have the honor to be, with the most perfect
            respect and attachment, Sir, Your most obedient & most humble servant
          
            Th: Jefferson
          
        